UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21600 DWS Enhanced Commodity Strategy Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:6/30 Date of reporting period: 3/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Consolidated Investment Portfolio as of March 31, 2010(Unaudited) DWS Enhanced Commodity Strategy Fund, Inc. (formerly DWS Global Commodities Stock Fund, Inc.) Shares Value ($) Common Stocks 81.5% Australia 5.9% BHP Billiton Ltd. Fortescue Metals Group Ltd.* Murchison Metals Ltd.* Rio Tinto Ltd. (Cost $5,231,141) Brazil 0.4% Suzano Papel e Celulose SA (Preferred)(Cost $590,075) Canada 8.4% Agrium, Inc. Barrick Gold Corp. Cenovus Energy, Inc. EnCana Corp. Kinross Gold Corp. Suncor Energy, Inc. (Cost $10,041,089) China 0.6% Trina Solar Ltd. (ADR)*(Cost $939,095) France 0.5% Total SA(Cost $694,962) Germany 1.2% SMA Solar Technology AG ThyssenKrupp AG (Cost $1,475,763) India 0.4% McLeod Russel India Ltd.(Cost $668,281) Japan 2.1% JFE Holdings, Inc. Mitsubishi Corp. Mitsui & Co., Ltd. (Cost $2,687,691) Luxembourg 1.9% ArcelorMittal(Cost $1,637,860) Netherlands 3.4% Royal Dutch Shell PLC "A" Royal Dutch Shell PLC "B" (Cost $5,573,900) Russia 0.7% Severstal (GDR) REG S*(Cost $658,895) Switzerland 2.9% Transocean Ltd.* Weatherford International Ltd.* Xstrata PLC* (Cost $3,198,140) United Kingdom 12.1% Anglo American PLC* BG Group PLC BHP Billiton PLC BP PLC Rio Tinto PLC (Cost $14,510,514) United States 41.0% Air Products & Chemicals, Inc. AK Steel Holding Corp. Anadarko Petroleum Corp. Apache Corp. Chevron Corp. Commercial Metals Co. Crown Holdings, Inc.* Dow Chemical Co. ExxonMobil Corp. Freeport-McMoRan Copper & Gold, Inc. Halliburton Co. Holly Corp. International Paper Co. Martin Marietta Materials, Inc. Monsanto Co. Occidental Petroleum Corp. Owens-Illinois, Inc.* Praxair, Inc. Quanta Services, Inc.* Schlumberger Ltd. Temple-Inland, Inc. The Mosaic Co. Ultra Petroleum Corp.* United States Steel Corp. Walter Energy, Inc. Weyerhaeuser Co. (Cost $52,534,224) Total Common Stocks (Cost $100,441,630) Exchange-Traded Fund 1.6% United States SPDR Gold Trust*(Cost $1,094,394) Principal Amount ($) Value ($) Government & Agency Obligation 1.1% US Treasury Obligation US Treasury Bill, 0.22% **, 9/16/2010 (a) (Cost $1,580,376) Shares Value ($) Cash Equivalents 15.8% Central Cash Management Fund, 0.16% (b) (Cost $22,716,025) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $125,832,425) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $136,203,977.At March 31, 2010, net unrealized appreciation for all securities based on tax cost was $7,939,760.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $21,275,520 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $13,335,760. (a) At March 31, 2010, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. ADR: American Depositary Receipt GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, US persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. SPDR: Standard & Poor's Depositary Receipt At March 31, 2010, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) Cocoa USD 5/13/2010 44 ) Corn USD 5/14/2010 76 ) Platinum USD 7/28/2010 30 S&P Goldman Sachs Commodity Index USD 4/16/2010 Total net unrealized depreciation ) Currency Abbreviations USD United States Dollar At March 31, 2010, the DWS Enhanced Commodity Strategy Fund, Inc. had the following sector diversification: Sector Market Value ($) As a % of Common Stocks Materials 53.5 % Energy 42.7 % Industrials 3.3 % Consumer Staples 0.5 % Total 100.0 % Investment in Subsidiary The Fund may seek exposure to the commodities markets by investing a portion of its assets in a wholly owned subsidiary organized under the laws of the Cayman Islands (the "Subsidiary"). Among other investments, the Subsidiary may invest in commodity-linked derivative instruments such as swaps and futures contracts. The Subsidiary may also invest in debt securities, some of which are intended to serve as margin or collateral for the Subsidiary's derivative positions. As of March 31, 2010, the Fund held $22,415,438 in the Subsidiary, representing 15.6% of the Fund's net assets. The Fund’s Investment Portfolio has been consolidated and includes the accounts of the Fund and the Subsidiary. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $
